Citation Nr: 0818459	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-24 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance benefits under Chapter 35 of Title 38 of the 
United States Code.  


WITNESSES AT HEARING ON APPEAL

Appellant and E. S.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  The appellant is the veteran's son.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Board remanded the case to afford the 
appellant a hearing, which was held in April 2008 before the 
undersigned Veterans Law Judge.   A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  The claim of entitlement to 
Dependents' Educational Assistance benefits under Chapter 35 
of Title 38 of the United States Code is deferred until the 
claim of clear and unmistakable error in the effective date 
for the veteran's total disability rating is finally 
adjudicated. 


REMAND

The veteran filed a claim for VA disability compensation 
benefits in August 2003.  The determination of the precise 
date of that filing affects the disposition of the 
appellant's claim, the veteran's son, for Dependents' 
Educational Assistance benefits under Chapter 35 of Title 38 
of the United States Code. 

The veteran's formal application for VA disability 
compensation was date-stamped by the VA office in San 
Antonio, Texas, on August 22, 2003.  In a rating decision in 
March 2004, the granted the veteran's claims of service 
connection for post-traumatic stress disorder, hearing loss, 
and tinnitus.  

In a rating decision in May 2004, the RO granted the veteran 
a total disability rating for compensation rating based on 
individual unemployability due to service-connected post-
traumatic stress disorder, 70 percent disabling, which also 
established eligibility for Dependents' Educational 
Assistance benefits, both effective from August 22, 2003, 
that is, the date of receipt of the veteran's original claim 
for VA disability compensation.  

In June 2004, the appellant, who is the veteran's son, filed 
a claim for Dependents' Educational Assistance benefits.  In 
July 2004, the RO denied the benefits on the grounds that the 
appellant was not eligible because he had reached his 26th 
birthday on August 19, 2003, and to have been eligible the 
effective date of the veteran's total disability award must 
have been prior to the appellant's 26th birthday, that is, 
prior to August 19, 2003. 

At the hearing in April 2008, the appellant and the veteran 
argued that the effective date of the award for the total 
disability rating and of eligibility for educational 
assistance benefits should have been August 18, 2003, before 
the appellant reached his 26th birthday.  The veteran 
testified that he in fact submitted his claim at the Vet 
Center, where he was receiving treatment, prior to August 19, 
2003, and that it was not until a few days later that his 
application was transmitted to San Antonio and date-stamped 
as having been received by VA.  It was alleged that such 
delay resulted in the denial of educational assistance 
benefits.  

A review of the record shows that the veteran's VA disability 
compensation claim (VA Form 21-526) was dated on August 18, 
2003.  The veteran was seen in person on that same day at the 
Vet Center.  The Vet Center report shows that the veteran was 
referred to the office of the Disabled American Veterans to 
initiate a VA claim for post-traumatic stress disorder, which 
was subsequently received at VA on August 22, 2003, four days 
later, and for which service connection was granted. 

The Vet Center report, dated August 18, 2003, bolstered by 
the fact that the veteran's VA Form 21-526 was dated on 
August 18, 2003, raises the question of whether the Vet 
Center report constituted an informal claim under 38 C.F.R. 
§ 3.155.   The veteran's testimony that the effective date of 
his award for a total disability rating and for eligibility 
for educational assistance, claimed by the appellant, should 
be August 18, 2003, raises the question of clear and 
unmistakable error in the rating decision of May 2004, 
assigning the effective date of August 22, 2003, for VA 
benefits.  

Prior to the Board promulgating a decision on the appellant's 
claim for Dependents' Educational Assistance benefits, the RO 
must adjudicate the inextricably intertwined claim of clear 
and unmistakable error in the rating decision in May 2004, 
assigning the effective date of August 22, 2003, for a total 
disability rating for compensation, which was raised by the 
veteran and upon which the outcome of the claim for 
educational assistance benefits rests.  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to clarify whether 
or not he wants representation. 

2. Adjudicate the veteran's claim of 
whether clear and unmistakable error 
exists in the rating decision of May 
2004 by the RO, which assigned an 
effective date of August 22, 2003, for 
the award of a total disability rating 
for compensation based on individual 
unemployability due to service-
connected post-traumatic stress 
disorder and for establishing basic 
eligibility for Dependents' Educational 


Assistance benefits, considering 
whether the Vet Center entry on August 
18, 2003, constituted an informal claim 
of service connection for 
post-traumatic stress under 38 C.F.R. 
§ 3.155. 

3. After adjudicating the veteran's 
claim of clear and unmistakable error, 
furnish the appellant a supplemental 
statement of the case on the claim for 
Dependents' Educational Assistance 
benefits, addressing the effective 
date, which established eligibility for 
Dependents' Educational Assistance 
benefits, and return the case along 
with the veteran's claims file and the 
appellant's educational folders to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2007). 

